ACCEPTED
                                                                                                     01-14-01011-CV
                                                                                           FIRST COURT OF APPEALS
                                                                                                   HOUSTON, TEXAS
                                                                                                 3/4/2015 4:56:05 PM
                                                                                                CHRISTOPHER PRINE
                                                                                                              CLERK
                                TINDAL LAW FIRM
                               Texas | Alabama | Florida
Troy Tindal                    17225 El Camino Real, Suite 190                 Tel: 832-691-1519
                                                                                 FILED  IN
troy@tindallawfirm.com             Houston, Texas 77058                       Fax: 832-408-7579
                                                                          1st COURT   OF APPEALS
                                                                              HOUSTON, TEXAS
                                                                          3/4/2015 4:56:05 PM
                                         March 4, 2015
                                                                          CHRISTOPHER A. PRINE
                                                                                  Clerk
Mr. Christopher A. Prine                         By Electronic Filing
Clerk of the First Court of Appeals
301 Fannin Street
Houston, Texas 77002-2066

       Re:     Appellee-Defendants’ Report on Mediation Conducted on March 2, 2015
               in Case No. 01-14-01011-CV, Hope Therapy vs. St. Anthony’s Hospital et
               al., in the First Court of Appeals at Houston

Dear Mr. Prine:

       As directed in the Court’s Memorandum Order and Referral to Mediation, issued January
21, 2015, I write on behalf of Appellee-Defendants Jason LeDay, Deric Outley, and Victoria
Babineaux to report on the mediation conducted on Monday, March 2, 2015.

        Mr. LeDay and I personally attended the mediation. My other clients, Deric Outley and
Victoria Babineaux, each authorized Mr. LeDay to mediate and settle the case on their behalf of
pre-arranged conditions. Our mediator, Mr. Dion Ramos, informed us that Ms. Woldu was
present for Hope Therapy, but both sides declined an opening general session, so we never
interfaced other than through caucus with Mr. Ramos.

        The outcome of the mediation was that Mr. Ramos declared an impasse at 4:30 in a
session that began at 1:30. We thoroughly discussed the legal issues and the risk each side faced
in the appeal and potentially back in the trial court, but the values assigned to the case by each
side were such that there was no possibility of an agreed resolution.

                                                 Sincerely,

                                                 /s/ Troy Tindal on Mar 4, 2015

                                                 Troy Tindal

Cc:    Mr. Wayman Prince- via electronic filing